Citation Nr: 1241950	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  04-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mechanical low back syndrome with degenerative changes of the lumbosacral spine prior to June 27, 2011 and a rating greater than 40 percent from June 27, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran had a hearing before the Board in September 2006 and the transcript is of record.

The case was brought before the Board in February 2008, August 2009, and March 2011 at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

In an August 2012 rating decision, the RO awarded the Veteran an increased rating of 40 percent for his low back disability, effective June 27, 2011.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking an increased rating for his low back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim seeking entitlement to an initial rating in excess of 10 percent for mechanical low back syndrome with degenerative changes of the lumbosacral spine prior to June 27, 2011 and a rating greater than 40 percent from June 27, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran sent correspondence to VA in October 2012 indicating he was satisfied with the rating for his low back and wished to withdraw the appeal as to this issue.  As to the low back issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal seeking entitlement to an initial rating in excess of 10 percent for mechanical low back syndrome with degenerative changes of the lumbosacral spine prior to June 27, 2011 and a rating greater than 40 percent from June 27, 2011, is dismissed.


REMAND

The Veteran claims he is unemployable due to his service-connected disabilities.  He is currently service connected for numerous orthopedic disabilities to include a low back disability (rated 40 percent disabling), right knee instability (rated 20 percent disabling), bilateral knee arthritis (rated 10 percent disabling each), bilateral ankle arthritis (rated 10 percent disabling each), and sciatica (rated 20 percent disabling).  He has a combined 80 percent disability rating.

The Veteran's employment history has been inconsistently reported.  During his hearing before the RO in October 1997 (for unrelated claims), the Veteran indicated he last worked in 1995 as a limousine driver, which he did for over 30 years.  He indicated at that time that he still owned the limo, but contracted out for someone to drive it, affecting his overall income.  He indicated he was unable to sit for the 10 to 12 hours needed to continue doing the job himself.

On his October 2002 TDIU claim form, he indicated he was high school educated and last worked in April 1990 as a self-employed "car service" driver.  VA examiners noted the Veteran's past employment to include the "fruit business" as well as a taxicab driver.  

During his hearing before the Board in September 2006, the Veteran indicated he stopped working in 1974 after years of driving a taxi.  He also indicated he did not file a claim with the Social Security Administration (SSA) for years because he still owned the cab.  At the time of the hearing, however, the Veteran testified he no longer owned the cab and has now filed for SSA disability benefits.  The VA has never made efforts to obtain these records.

Where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  VA must request the Veteran's SSA medical records in conjunction with his application for benefits and award, to the extent they exist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

Here, the Veteran has been afforded numerous examinations from 2002 to 2012 to ascertain the current severity of his disabilities, to include functional impairment.  The examiners throughout time largely opined the Veteran is precluded from physical employment because of his orthopedic disabilities, but not precluded from sedentary employment.  None of these examination opinions, however, considered all the Veteran's service-connected disabilities.  Rather, each examination focused on particular disabilities.  For example, the February 2004 VA examiner's opinion was based solely on consideration of the Veteran's bilateral knee disabilities.  The July 2005 VA examiner's opinion only considered the knee and ankle disabilities.  The most recent examination of record, dated June 2012, focused solely on the Veteran's spine in rendering the opinion regarding employability.  

The VA examinations of record, additionally, contain ambiguities.  For example, the July 2005 VA examiner opined that the Veteran was suitable for light sedentary jobs, but noted he would need help in some activities of daily living, such as transfer to the toilet.  In contrast, the March 2008 VA examiner found the Veteran able to perform all activities of daily living independently.

The Veteran submitted private opinions dated October 2002 and March 2005 in support of his claim, but these opinions are similarly inadequate.  In October 2002, the private physician merely opined the Veteran stopped working because of joint pain and needed surgery.  Until his conditions improved, the private physician opined that Veteran would not be able to continue his current employment.  The private physician did not comment on whether the Veteran was totally unemployable. The March 2005 private opinion indicated unemployability due to various service-connected disabilities, but also referenced non-service related disorders, such as high blood pressure and depression.  Neither examiner concluded the Veteran was precluded from any meaningful employment solely due to service-connected disabilities.  

In light of the missing records and the inadequacies of the medical opinions of record, a new VA examination is indicated to address the question of employability considering the aggregate affect of all service-connected disabilities.  

The VA must also take this opportunity to obtain recent private and VA outpatient treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for treatment from the VA Medical Center from June 2012 to the present.  All efforts to obtain VA records are to be fully documented, and the VA facility must provide a negative response if records are not available.

2. Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

3. After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination to ascertain the current severity of the Veteran's service connected disabilities (bilateral knees, bilateral ankles, low back, and sciatica) and his overall employability in light of the severity of his service-connected disabilities. 

The examiner is to note in the examination report all pertinent pathology associated with the service connected disabilities.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to provide an opinion as to what effect, if any, the Veteran's service-connected disabilities (i.e., low back (40 percent disabling), right knee instability (20 percent disabling), bilateral knee arthritis (10 percent disabling each), bilateral ankle arthritis (10 percent disabling each), and sciatica (20 percent disabling)) have on his ability to obtain and retain employment; that is, whether such would preclude an average person from obtaining, or retaining, any substantially gainful employment and not just his prior employment. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.

The examiner is to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  The examiner is to resolve conflicting medical evidence in the record, to include prior VA examination opinions, and private opinions (dated October 2002 and March 2005).  If an opinion cannot be made without resort to speculation, an explanation must be provided as to why this is so and what, if any, additional evidence would permit such an opinion to be made. 

4. Then, readjudicate the Veteran's TDIU claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


